Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Katayama et al. (USP 5,965,191) in view of Nichols (EP 0122979).
Katayama et al. discloses processed fish flesh and method of preparing processed fish flesh, see title. Katayama teaches that the process includes salt of 0.2 to 4 weight parts in its dry weight added in the form of solution in water or drip, see abstract. One or more alcohol is added as additive and fish block is reduced to fine cut flesh, see column 8, lines 7-13. The flesh may be vacuum packaged in an impermeable bag, see example 2.
While Katayama teaches processing of fish flesh, Katayama does not relate he fish food to insect -trap bait.
	Nichols while teaching a process of making a fish food, teaches the use of such in attracting insects as discussed below:
Nichols teaches that the  object of this invention is to provide an improved process for producing a preserved fish food from live or fresh, natural fish food wherein the preserved fish food which is nutritional, storage stable, easily handled, and palatable to fish, see abstract. According to the process, the live or fresh natural fish foods are subjected to the action of a liquid desiccant which dehydrates or draws the water out of the animals. Simultaneously, some of the lipid content of the animals is removed. The resultant dehydrated food material is stored in an anhydrous preservative liquid at a rather high solids content, so that the product has a rather pasty consistency. Brine shrimp may be easily processed by the process of this invention and the processed brine shrimp are storage stable for extended periods of time with no deterioration in quality or acceptability. When produced according to the preferred embodiment, the brine shrimp have a consistency similar to catsup, are readily reconstituted, and are eagerly accepted by fish. The process of the invention requires draining off of any water on the live or fresh food and gently mixing the live or fresh food with an anhydrous liquid desiccant. The mixture is allowed to stand for a period of time sufficient to reach equilibrium between the fish food and the desiccant so that as much water is removed from the fish food by the desiccant as possible. In the case of brine shrimp in anhydrous propylene glycol as the desiccant, approximately 12 hours is needed to reach equilibrium. In addition, some of the lipid content of the animal is also removed by the desiccant, and this factor seems to be responsible, at least in part, for the preservation of the animal. With most of the water, and some of the lipids, removed, the animal tissues are prevented from enzymic and bacterial decay, and this stops all life processes of the animals and bacteria, see pages 3-6 and claims 1-17.  Fresh or live fish food comprises live brine shrimp, see claims 5-6.
Nichols teaches that as a by-product of the process according to this invention, it has been found that the desiccant after draining from the fish food is a good attractant for such species as fish and insects such as bees, wasps and flies. The propylene glycol desiccant which has dissolved soluble fats from the animals being preserved, releases odors and taste attractants to air or water. Fly and wasp tests showed the extract was able to attract any insects normally attracted to the animals, live or dead, see page 6, lines 24-32.
It would have been obvious to one of ordinary skill to have utilized the process of making fish food as taught by Katayama as modified by Nichols and use the same as an insect-bait or attractant. One of ordinary skill would have been motivated to do so because Nichols teaches that processed fish food is a good attractant for such species as fish and insects such as bees, wasps and flies. While the processing time is not taught by the art, however the references teach use of salt and brine shrimp as a food material. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SNIGDHA MAEWALL whose telephone number is (571)272-6197.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SNIGDHA MAEWALL/
Primary Examiner, Art Unit 1612